department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun f se tier ra ty uniform issue list xxxxxxxxxxxxxxx xxxkxkxxxkkxkkxkxxkxk xxxxkxxxkxkxkkkxkxkk xxxxkxxxkkxxkkxkxk legend taxpayer a xxxxxxkxxxkkx administratrix c xxxxxxxkxxxxx administrator n xxxxxxxxxxxx court b state e plan x ira y xxxxxkxxkxkkkx xxkxxxkxxkxkk xxxxxxxkkxkxkx xxxxkxkxxkkxkx xxxkxkxxkkxkxkkk xxkxxkkxkxkxkk xxxxkkxxkxkkxx financial_institution a xxxxxxkkkkkx financial_institution b xxxxxxxxkxxkx company m xxxxxxxxxkkx amount d xxxxxxxxxxkxx xxxxxkxxxkxkk xxxxxxxxxxxkx xxxxxxxxxxxkx date date date xxkxkxxxkxkxkkkkkkx xxxxxxxxkxkxkxkxxkx date date year n xxxxxxxxxkxxkxxx xxxxxxxxkxkxkkxkxk xxxxxxxxxkxkxkxk dear xxxxxxxxxx this is in response to your ruling_request dated date as supplemented by letters dated date and date submitted on behalf of the estate of taxpayer a by your authorized representative in which you as the court appointed administrator of the estate of taxpayer a request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code for a distribution made to taxpayer a from plan x the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age was employed at company m and participated in plan x which was sponsored by company m taxpayer a received a distribution from plan x totaling amount d you assert that taxpayer a’s failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to his physical and mental conditions which impaired his ability to make sound financial decisions or understand the consequences of his actions amount d has not been used for any other purpose documentation shows that taxpayer a suffered from severe mental_disability taxpayer a’s mental and physical health rapidly deteriorated during year n to the extent that he was unable to continue to perform his job with employer m his former employer and was eventually terminated taxpayer a failed to seek medical attention and died on date approximately one month after the expiration of the 60-day rollover period documentation shows that prior to his death taxpayer a verbally requested employer m to rollover his retirement_funds to ira y which he opened on date with financial_institution b a few months before his death taxpayer a received a check dated date in amount d from financial_institution a representing his entire_interest in plan x the check was made payable to the order of financial_institution b fbo taxpayer a describes the payment as a total distribution-direct transfer - ira however due to taxpayer a’s failing health and mental condition he did not deliver the check to financial_institution b and the check remained uncashed at the time of taxpayer a’s death in addition a notation attached to the check xxxxxxxxxxkxkkkk xxxxxkxxxkxkxxkkxkxk although taxpayer a was unable to complete the rollover within the 60-day rollover period documentation shows that taxpayer a intended to roll over amount d however his medical and mental conditions which resulted in his death impaired his ability to handle his basic personal needs and financial affairs on date administratrix c was appointed as administratrix of taxpayer a’s estate and letters of administration were issued by court b however prior to the settlement of taxpayer a’s estate administratrix c died as a result on date administrator n became the court appointed administrator of the estate of taxpayer a administrator n has submitted letters of administration issued by court b court b jurisdiction is located in state e and is asserted to be a court of competent documentation shows that for calendar_year n taxpayer a received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a plan x distribution to taxpayer a with respect to year n for amount d box distribution code s of said form 1099-r was coded g indicating a direct_rollover to a qualified_plan based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from plan x sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides that except as provided in subparagraph b paragraph which excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code xxxxxxkkxxkxxkxkxk xxxxxxxxxxkxkxkk sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution -- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-3 provides in relevant part that a direct_rollover that satisfies sec_401 is an eligible_rollover_distribution that is paid directly to an eligible_retirement_plan for the benefit of a distributee sec_1_401_a_31_-1 of the income_tax regulations question and answer-4 provides in summary that providing a distributee with a check and instructing the distributee to deliver the check to the eligible_retirement_plan is a reasonable means of direct payment as long as there is compliance with the requirements contained therein sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 the preamble to the final income_tax regulations under code sec_401 provides in relevant part that the direct_rollover option is provided in addition to the pre-existing rollover provisions under sec_402 thus an employee who receives an eligible roliover distribution but does not xxxxxxxxxkxkxkkxkxk xxxxxkxkxxxkxkkxkk elect a direct_rollover still has the option to subsequently roll over the distribution to an eligible_retirement_plan within days of receipt revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case the service notes that taxpayer a received a plan x distribution in the form of a direct_rollover as that term is defined in code sec_401 of amounts due him from contributions and earnings from plan x the distribution check was given to taxpayer a but made out to financial_institution a fbo taxpayer a thus the check was not payable to taxpayer a and taxpayer a lacked control_over the check and could not have disposed of it the form r received by taxpayer a supports this conclusion by showing code g in box with no withholding for federal_income_tax in short taxpayer a never received a distribution subject_to the 60-day rollover requirement found in sec_402 of the code thus the service concludes as follows with respect to your ruling_request that taxpayer a's receipt of his distribution from plan x was in the form of a direct_rollover as that term is used in sec_401 of the code and the regulations promulgated thereunder as a result it was not subject_to the 60-day rollover requirement of sec_402 of the code furthermore consistent with the language on the check which indicates that it is payable to financial_institution b fbo taxpayer a the court appointed administrator of the estate of taxpayer a may place the check into ira y maintained by financial_institution b this letter assumes that plan x was qualified under sec_401 of the code at the time of distribution of amount d no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto xxxxxkxkxkxkkxkxkkkk xxxxxxkxkxkxxkkkkx this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxxxxxxx id number xxxxxxxx se t ep ra t4 at xxxxxxxxxxxkxxx sincerely yours 4b tsitrrhorin laura warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
